forward-looking coercive sanctions and backward-looking punitive ones. DOE, 503 U.S. at 621.

It then focused on the CW A's use of the conjunction "process and sanction," and reasoned that

punitive fines were excluded because the term "process" implied "forward-looking orders

enjoining future violations" and enforced through coercive sanctions. Id. at 623 . Ultimately, the

Court concluded : "that the text speaks of sanctions in the context of enforcing ' process ' as distinct

from substanti ve ' requirements ' is a good reason to infer that Congress was using ' sanction ' in its

coerci ve sense, to the exclusion of punitive fines. " Id.

        Considering the Supreme Court's construction of "process and sanctions" in DOE v. Ohio

and the CAA ' s identical language, the Court hold s that § 7418(a) does not waive sovereign

immunity for punitive sanctions such as the ones sought here. This interpretation acco rds with the

reasoning and conclusion of City ofJa cksonville, whi ch the Court again finds persuasive. 348 F.3 d

at 1315- 17.

        As mentioned above, the State also contends that the state suit provision in § 7604(e)

constitutes an immunity waiver fo r suits seeking to recover civil penalties. 2 But again, as cautioned

by DOE v. Ohio , the " use of the term [sanction] carries no necessary implication that a reference

to punitive fines is intended. " 503 U.S. at 62 1. The state suit provision explicitly references and

incorporates the federa l fac ilities provision, limiting its scope.§ 7604(e) ("For provisions requiring

compliance by the United States, departments, agenci es, instrumentalities, officers, agents; and

empl oyees in the same manner as nongovernmental entiti es, see section 7418 [the federal faci lities

provisio n] of this title."). The Court has concluded that the federal faci lities provision excludes

puniti ve sanctions. " Given this finding, without express intent from Congress to indicate



2
 The State urges the Court to adopt the reasoning of United States v. Tenn. Air Pollution Contro l
Bd. , 185 F.3d 529 (6 th Cir. 1999) , which held that§ 7604(e) waives sovereign immunity for civil
penalti es.

                                                    9

              Case 4:20-cv-00016-BO Document 17 Filed 05/18/20 Page 1 of 1
